Title: Elizabeth Ellery Dana to Abigail Adams, 6 March 1781
From: Dana, Elizabeth Ellery
To: Adams, Abigail


     
      My dear Madam
      Cambridge March 6 1781
     
     Your favor of the 5th gave me sensible pain. Had I had the least doubt that you was not so happy as to have heard from Mr. Adams by the Mars, I should before this communicated part of the contents of mine from Mr. Dana dated Amsterdam Nov. 7th when all friends were well. Mr. D was to leave Holland for Paris the next week but whither in company with Mr. Adams he did not write. He writes that Mr. A——s had recieved a letter from Mr. Smith Boston in which he tells him he forwards letters from you and me. Mr. A——s was fortunate enough to recieve yours some time After—as for mine it had not got to Mr. Dana when he wrote. I cannot but flatter myself that you have a letter. I went into Boston the day after I recieved mine and enquired particularly whither there was letters for you. Mr. Austin told me that you had letters and some things come. I will send to him to Morrow and know what has become of them, and if any forward them immediately. Could persons have but a faint Idea of what we suffer through their inattention they would never neglect our letters as they do, but be as impatient to convey them as we are to recieve. It was above 6 months from the date of my last from Mr. D when I recieved this last welcome one. He mentions writing me in that time. But they are gone. I wish from my heart there was soon to be an end of this intercours by letters—and we in exchange might be happily seated down with the objects of our affections. But to wish and hope is all we can do—and at times I am almost afraid to wish their return without there should be Peace, for should they fall into the hands of the cruel Britain—I will not dwell upon the thought it is too, too, painful. Must hope that before you recieve this that you have been made as happy by letters from Mr. A——s as I was the last week by mine.
     
      The ladies desire their best regards to you Madam and family in which joins them your affectionate and sympathizing Friend,
      Eliza Dana
     
    